Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Philip Yokwe d/b/a Jumbo Express,
Respondent.

Docket No. C-12-812
FDA Docket No. FDA-2012-H-0590

Decision No. CR2597

Date: August 22, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division and the Food and Drug
Administration (FDA), Division of Dockets Management. CTP seeks to impose civil
money penalties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s
implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment in
Memphis, Tennessee, that sells tobacco products. Complaint § 2. CTP conducted two
inspections of the establishment, documenting violations during both inspections.
Complaint § 8. During a May 14, 2011 inspection, an FDA-commissioned inspector
observed that Respondent:
2

[Sold] cigarettes or smokeless tobacco products to a person younger than

18 years of age . . . [and] fail[ed] to verify by means of photographic
identification, containing the bearer’s date of birth, that no person purchasing
cigarettes or smokeless tobacco is younger than 18 years of age.

Complaint § 10.

In an August 11, 2011 warning letter, CTP informed Respondent of the violations that the
inspector observed and warned Respondent that a failure to correct the violations could
result in the imposition of civil money penalties. Complaint § 10. The FDA received no
response to the warning letter. Complaint § 11.

During a follow-up inspection, an FDA-commissioned inspector “witnessed an
individual, who identified himself as the owner of the establishment, sell two unpackaged
cigarettes to a customer.” Complaint § 9.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on June 29, 2012, via United Parcel Service. CTP charged Respondent with
violating 21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor), 21 C.F.R.

§ 1140.14(b)(1) (failure to verify the age of a person purchasing tobacco products by
means of photographic identification containing the bearer’s date of birth), and 21 C.F.R.
§ 1140.14(d) (breaking or otherwise opening a cigarette package to sell individual
cigarettes or a number of unpackaged cigarettes that is smaller than the quantity in the
minimum cigarette package size.) Complaint §§ 1, 9, 10. CTP requested a $250 civil
money penalty based on two alleged violations of the regulations in a 12-month period.
Complaint § 13.

The cover letter to the Complaint and the Complaint provided detailed instructions
related to filing an answer and requesting an extension of time to file an answer. The
letter and Complaint stated that failure to file an answer could result in the imposition of
a civil money penalty against Respondent. Respondent neither filed an answer nor
requested an extension of time within the 30-day time period prescribed in 21 C.F.R.

§ 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that the:

presiding officer shall assume the facts alleged in the complaint to be true,
and if such facts establish liability under the relevant statute, the presiding
officer shall issue an initial decision within 30 days of the time the answer
was due, imposing: (1) The maximum amount of penalties provided for by
3

law for the violations alleged; or (2) The amount asked for in the complaint,
whichever amount is smaller.

21 CFR. §

7.11(a). Further, a failure to file a timely answer means that “respondent

waives any right to a hearing and to contest the amount of penalties and assessments”

imposed in tl

e initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish

Respondent’

s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);

21 C.F.R. §§ 1140.1(b), 1140.14. Lalso find that CTP’s request to impose a $250 civil

money penal

ty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $250.

This initial d

lecision becomes final and binding on both parties within 30 days of the date

of its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

